Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward J. Howard (Reg. No. 42,670) on 02/23/2022.

The claims have been amended as follows: 

Claim 1. (Proposed Amendment) A wing for an airplan
at least two winglets at the outer wing end, wherein an upstream one of the winglets precedes a downstream one of the winglets in a flight direction (x), 
wherein the upstream winglet comprises torsional elastic properties with regard to a longitudinal axis thereof such that a local angle of attack in a plane (xz) parallel to the flight direction, between said upstream winglet's chord line and an airflow direction at said upstream winglet's leading edge, is reduced under high aerodynamic load conditions, due to  a torsional elastic reaction of the upstream winglet to said high aerodynamic load conditions, wherein the downstream winglet experiences a downwash of the upstream winglet, said downwash being reduced by said torsional elastic reaction of said upstream winglet and 
wherein a local angle of attack in a plane (xz) parallel to the flight direction (x), between said downstream winglet's chord line and an airflow direction at said downstream winglet's leading edge, is increased under said high aerodynamic load conditions at least in part due to said reduction of said downwash such that stall appears at said downstream winglet.

Claim 3. (Currently Amended) The wing of claim 1, wherein an aerodynamic hull of at least said upstream winglet is torsionally deformable., along a spanwise length of said at least upstream winglet., due to [[a]]the torsional elastic reaction of said upstream winglet under said at least high aerodynamic load conditions.

Claim 16. (Proposed Amendment) An airplane having a body and at least two wings at opposed sides of said body, wherein each of said wings comprises:
an inner wing end mounted to a base of said body, wherein said wing extends from the inner wing end towards an outer wing end, wherein at least two winglets are arranged at the outer wing end, 
wherein an upstream one of the winglets precedes a downstream one of the winglets in a flight direction (x), the upstream winglet having torsional elastic properties with regard to a longitudinal axis thereof such that a local angle of attack in a plane (xz) parallel to the flight direction., between said upstream winglet's chord line and an airflow direction at said upstream winglet's leading edge., is reduced under high aerodynamic load conditions due to  a torsional elastic reaction of the upstream winglet to said high aerodynamic load conditions, wherein the downstream winglet experiences a downwash of the upstream winglet, said downwash being reduced by said torsional elastic reaction of said upstream winglet and, 
wherein a local angle of attack in a plane (xz) parallel to the flight direction (x)., between said downstream winglet's chord line and an airflow direction at said downstream winglet's leading  at least in part due to said reduction of said downwash such that stall appears at said downstream winglet.

Claim 17. (Proposed Amendment) A method comprising: 
mounting an add-on part to a wing of an airplane, said add-on part comprising a winglet set of two or three winglets, by attaching said two or three winglets to an outer wing end of the wing, the wing extending from an inner wing end mounted to a base body of said airplane toward the outer wing end, 
wherein the winglet set is attached to the outer wing end such that an upstream one of the winglets precedes a downstream one of the winglets in a flight direction (x), the upstream winglet having torsional elastic properties with regard to a longitudinal axis thereof such that a local angle of attack in a plane (xz)., parallel to the flight direction between said upstream winglet's-chord line and an airflow direction at said upstream winglet's leading edge., is reduced under high aerodynamic load conditions, due to  a torsional elastic reaction of the upstream winglet to said high aerodynamic load conditions, wherein the downstream winglet experiences a downwash of the upstream winglet, said downwash being reduced by said torsional elastic reaction of said upstream winglet and 
wherein a local angle of attack in a plane (xz) parallel to the flight direction (x), between said downstream winglet's chord line and an airflow direction at said downstream winglet's leading edge., is increased under said high aerodynamic load conditions at least in part due to said reduction of said downwash such that stall appears at said downstream winglet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a wing for an aircraft, an airplane, with a wing, a method mounting a wing as recited in amended claim 1, 16, and 17 respectively above.
 Goodson also does not teach winglets in which one winglet decreases the local angle of attack and one winglet increases the local angle of attack under high aerodynamic load conditions. Therefore, it would not been obvious to one of ordinary skill in the art to modify Goodson without a hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642